Title: To Benjamin Franklin from Martha Johnson, 24 November 1768
From: Johnson, Martha
To: Franklin, Benjamin


Honoured Sir
Letchlade November the 24 1768
I Take this opertunety to write to you hoping This will find you in good helth as I am Blessed be god for it. I was in hops to have had the plesure of seeing you before this but my partener was so much aganst it that I found it better to Refer it till the spring and that will be more Convenant as I shall by that time have tought nancy how to manage in my absence and as I think it will not be prudent to leave such a stock of goods as wee have without a very Carefull parson to attend it wee have in stock to the Value of Between 7 and 8 hundreds of pounds Consisting of Drapery Hosirey Haberdashery and milenery and some mesery and the Best asortment of aney shop in the town. I find my Beseness increases Every Day and hope I shall have more as I grow more acquanted but the place at Best is very Dull Being one third of the year surounded with water which prevents peopel from Coming to town from the Vilages Round us. I Received a letter, some time agoe, from wales from sister harris who informs me she has heard from her son, who was then at Cows in the Iell of white, and was Capt and part oner, of a large shipe, then Bound, for the west indes and home so I am in hopes, by this time, he may Be Returnd, which will be a grate happyness to his mother, and a satisfaction to all his frinds. I have wrote to nancy that I would have her git herself Ready to Come into the Contrey Before Christmas as I think it will be too Cold for her to Come soon after as her time will be out the 15th of Jenuary but will leve that to you and mrs stevenson as I am senceable you are better acquanted with traveling then I am and as she is young and a stranger shall take it as a favor if you will instruct her in the maner she is to Behave as you are senceable that travelers in general are apt to take advantages of strangers perticulerly if they see them ignorent I shall send her some money to bare her Exspences in a few Days by a gentilwoman woh is Coming to town. Samey gives his Duty to you and mrs stevenson and love to all frinds he Comes on bravly with his larning but am afraid he will loose all his manners but that I hope will soon be Regaind as he grose older and Comes into better Companey he is now got very far in practice and I belive when he has finished that Skuel his master is not able to teach him aney further so I Cannot tell what is next to be Done for him and must beg a littel of youre advice for him as I know no parson to advise with that Can advise me so well as your self and shall take it as a grate favor if you will let me hear from you pleas to give my best Respects to mrs stevenson and love to sally. I am sir your most Humble and obedent sarvent
Martha Johnson
 
Addressed: To / Doctr / franklin Esqr. in Cravenstreet / Strand / London
Endorsed: Cousin Johnson